 1
                                                                                      HON. RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10
     UNITED STATES OF AMERICA,                            No. 2:17-cr-00112-RAJ
11
                              Plaintiff,                  STIPULATED PROTECTIVE ORDER
12
13             v.

14   EDWARD BUI,
     a/k/a MICAH BUITRON,
15
16                            Defendant.

17
18   1.        PURPOSES AND LIMITATIONS
19             Discovery in this action is likely to involve production of confidential, proprietary, or
20   private information for which special protection may be warranted. Accordingly, the parties
21
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
22
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
23
     protection on all disclosures or responses to discovery, the protection it affords from public
24
     disclosure and use extends only to the limited information or items that are entitled to confidential
25
     treatment under the applicable legal principles, and it does not presumptively entitle parties to
26
     file confidential information under seal.
27
28


      STIPULATED PROTECTIVE ORDER -- 1
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
 1   2.        “CONFIDENTIAL” MATERIAL
 2             “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged: which a party has a good faith belief are confidential and
 4   deserving of protection, including, but not limited to, documents and materials that contain
 5   information that is proprietary in nature; which contain trade secret; agent or subcontractor or
 6
     subcontractor information; or contain non-party consumer specific information and documents,
 7
     including private consumer information that contains identifying, contact or private financial
 8
     information concerning a consumer.
 9
     3.        SCOPE
10
               The protections conferred by this agreement cover not only confidential material (as
11
     defined above), but also (1) any information copied or extracted from confidential material;
12
     (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
13
     testimony, conversations, or presentations by parties or their counsel that might reveal
14
     confidential material.
15
16             However, the protections conferred by this agreement do not cover information that is in

17   the public domain or becomes part of the public domain through trial or otherwise.

18   4.        ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

19             4.1      Basic Principles. A receiving party may use confidential material that is disclosed

20   or produced by another party or by a non-party in connection with this case only for prosecuting,
21   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
22   the categories of persons and under the conditions described in this agreement. Confidential
23   material must be stored and maintained by a receiving party at a location and in a secure manner
24   that ensures that access is limited to the persons authorized under this agreement.
25             4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26
     ordered by the Court or permitted in writing by the designating party, a receiving party may
27
     disclose any confidential material only to:
28


      STIPULATED PROTECTIVE ORDER -- 2
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                            Spokane, Washington 99201-0300        Fax: 509.458.2728
 1                      (a)    the receiving party’s counsel of record in this action, as well as employees
 2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 3                      (b)    the officers, directors, and employees (including in house counsel) of the
 4   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 5   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 6
     designated;
 7
                        (c)    experts and consultants to whom disclosure is reasonably necessary for
 8
     this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 9
     A);
10
                        (d)    the court, court personnel, and court reporters and their staff;
11
                        (e)    copy or imaging services retained by counsel to assist in the duplication
12
     of confidential material, provided that counsel for the party retaining the copy or imaging service
13
     instructs the service not to disclose any confidential material to third parties and to immediately
14
     return all originals and copies of any confidential material;
15
16                      (f)    during their depositions, witnesses in the action to whom disclosure is

17   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

18   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

19   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

20   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
21   under this agreement;
22                      (g)    the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information.
24             4.3      Filing Confidential Material. Before filing confidential material or discussing or
25   referencing such material in court filings, the filing party shall confer with the designating party,
26
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
27
     remove the confidential designation, whether the document can be redacted, or whether a motion
28


      STIPULATED PROTECTIVE ORDER -- 3
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                            Spokane, Washington 99201-0300        Fax: 509.458.2728
 1   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 2   designating party must identify the basis for sealing the specific confidential information at issue,
 3   and the filing party shall include this basis in its motion to seal, along with any objection to
 4   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
 5   followed and the standards that will be applied when a party seeks permission from the court to
 6
     file material under seal. A party who seeks to maintain the confidentiality of its information must
 7
     satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
 8
     to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
 9
     accordance with the strong presumption of public access to the Court’s files.
10
     5.        DESIGNATING PROTECTED MATERIAL
11
               5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party
12
     or non-party that designates information or items for protection under this agreement must take
13
     care to limit any such designation to specific material that qualifies under the appropriate
14
     standards. The designating party must designate for protection only those parts of material,
15
16   documents, items, or oral or written communications that qualify, so that other portions of the

17   material, documents, items, or communications for which protection is not warranted are not

18   swept unjustifiably within the ambit of this agreement.

19             Mass, indiscriminate, or routinized designations are prohibited. Designations that are

20   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
21   unnecessarily encumber or delay the case development process or to impose unnecessary
22   expenses and burdens on other parties) expose the designating party to sanctions.
23             If it comes to a designating party’s attention that information or items that it designated
24   for protection do not qualify for protection, the designating party must promptly notify all other
25   parties that it is withdrawing the mistaken designation.
26
               5.2      Manner and Timing of Designations. Except as otherwise provided in this
27
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
28


      STIPULATED PROTECTIVE ORDER -- 4
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                      422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
 1   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 2   be clearly so designated before or when the material is disclosed or produced.
 3                      (a)    Information in documentary form: (e.g., paper or electronic documents
 4   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
 5   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
 6
     contains confidential material. If only a portion or portions of the material on a page qualifies for
 7
     protection, the producing party also must clearly identify the protected portion(s) (e.g., by making
 8
     appropriate markings in the margins).
 9
                        (b)    Testimony given in deposition or in other pretrial proceedings: the parties
10
     and any participating non-parties must identify on the record, during the deposition or other
11
     pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
12
     testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
13
     receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
14
     transcript, or exhibits thereto, as confidential.      If a party or non-party desires to protect
15
16   confidential information at trial, the issue should be addressed during the pre-trial conference.

17                      (c)    Other tangible items: the producing party must affix in a prominent place

18   on the exterior of the container or containers in which the information or item is stored the word

19   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

20   the producing party, to the extent practicable, shall identify the protected portion(s).
21             5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
22   designate qualified information or items does not, standing alone, waive the designating party’s
23   right to secure protection under this agreement for such material. Upon timely correction of a
24   designation, the receiving party must make reasonable efforts to ensure that the material is treated
25   in accordance with the provisions of this agreement.
26
     6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
27
28


      STIPULATED PROTECTIVE ORDER -- 5
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                            Spokane, Washington 99201-0300        Fax: 509.458.2728
 1             6.1      Timing of Challenges. Any party or non-party may challenge a designation of
 2   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 3   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 4   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 5   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 6
     original designation is disclosed.
 7
               6.2      Meet and Confer. The parties must make every attempt to resolve any dispute
 8
     regarding confidential designations without court involvement. Any motion regarding
 9
     confidential designations or for a protective order must include a certification, in the motion or
10
     in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
11
     conference with other affected parties in an effort to resolve the dispute without court action. The
12
     certification must list the date, manner, and participants to the conference. A good faith effort to
13
     confer requires a face-to-face meeting or a telephone conference.
14
               6.3      Judicial Intervention. If the parties cannot resolve a challenge without court
15
16   intervention, the designating party may file and serve a motion to retain confidentiality under

17   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20   other parties) may expose the challenging party to sanctions. All parties shall continue to
21   maintain the material in question as confidential until the court rules on the challenge.
22   7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
23   LITIGATION
24             If a party is served with a subpoena or a court order issued in other litigation that compels
25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
26
     must:
27
28


      STIPULATED PROTECTIVE ORDER -- 6
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                            Spokane, Washington 99201-0300        Fax: 509.458.2728
 1                      (a)   promptly notify the designating party in writing and include a copy of the
 2   subpoena or court order;
 3                      (b)   promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or order is
 5   subject to this agreement. Such notification shall include a copy of this agreement; and
 6
                        (c)   cooperate with respect to all reasonable procedures sought to be pursued
 7
     by the designating party whose confidential material may be affected.
 8
     8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9
               If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
10
     material to any person or in any circumstance not authorized under this agreement, the receiving
11
     party must immediately (a) notify in writing the designating party of the unauthorized
12
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
13
     (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
14
     this agreement, and (d) request that such person or persons execute the “Acknowledgment and
15
16   Agreement to Be Bound” that is attached hereto as Exhibit A.

17   9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

18   MATERIAL

19             When a producing party gives notice to receiving parties that certain inadvertently

20   produced material is subject to a claim of privilege or other protection, the obligations of the
21   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
22   provision is not intended to modify whatever procedure may be established in an e-discovery
23   order or agreement that provides for production without prior privilege review. The parties agree
24   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
25   10.       NON TERMINATION
26
               Notwithstanding this provision, counsel are entitled to retain one archival copy of all
27
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
28


      STIPULATED PROTECTIVE ORDER -- 7
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                            Spokane, Washington 99201-0300        Fax: 509.458.2728
 1   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
 2   work product, even if such materials contain confidential material.
 3             The confidentiality obligations imposed by this agreement shall remain in effect until a
 4   designating party agrees otherwise in writing or a court orders otherwise.
 5             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
               DATED this 15th day of February, 2019.
 7
 8                                                  U.S. ATTORNEY'S OFFICE (TACOMA)
 9
                                                    By: s/ Matthew H. Thomas
10                                                      Matthew H. Thomas, WSBA #20075
                                                        matthew.h.thomas@usdoj.gov
11
                                                        1201 Pacific Ave., Ste. 700
12                                                      Tacoma, WA 98402
                                                        Phone: (253) 428-3800
13                                                      Fax: (253) 428-3826
                                                        Attorneys for Plaintiff
14
15                                                  WITHERSPOON  KELLEY

16                                                  By: s/ Christopher G. Varallo
17                                                      Christopher G. Varallo, WSBA #29410
                                                        Steven J. Dixson, WSBA #38101
18                                                      cgv@witherspoonkelley.com
                                                        sjd@witherspoonkelley.com
19                                                      422 W. Riverside Avenue, Suite 1100
20                                                      Spokane, WA 99201-0300
                                                        Phone: (509) 624-5265
21                                                      Fax: (509) 458-2728
                                                        Attorneys for Third-Party Claimant
22                                                      Nationstar Mortgage LLC
23
24
25
26
27
28


      STIPULATED PROTECTIVE ORDER -- 8
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
 1             PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2             IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal
 4   or state proceeding, constitute a waiver by the producing party of any privilege applicable to
 5   those documents, including the attorney-client privilege, attorney work-product protection, or
 6
     any other privilege or protection recognized by law.
 7
               DATED this 21st day of February, 2019.
 8
 9
10
                                                            A
                                                            The Honorable Richard A. Jones
11                                                          United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATED PROTECTIVE ORDER -- 9
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
 1                                               EXHIBIT A
 2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3             I,       ____________________________________            [print        or        type   full    name],         of
 4   ____________________________________ [print or type full address], declare under penalty
 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on
 7
     February 21, 2019, in the case of United States of America v. Edward Bui, etc., Case No. 2:17-
 8
     cr-00112-RAJ. I agree to comply with and to be bound by all the terms of this Stipulated
 9
     Protective Order and I understand and acknowledge that failure to so comply could expose me
10
     to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
11
     in any manner any information or item that is subject to this Stipulated Protective Order to any
12
     person or entity except in strict compliance with the provisions of this Order.
13
               I further agree to submit to the jurisdiction of the United States District Court for the
14
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
15
16   Protective Order, even if such enforcement proceedings occur after termination of this action.

17
18   Date: ____________________________

19   City and State where sworn and signed:

20   Printed name:
21   Signature:
22
23
24
25
26
27
28


      STIPULATED PROTECTIVE ORDER -- 10
      Case No. 2:17-cr-00112-RAJ
      USA v. Bui.docx                                     422 W. Riverside Avenue, Suite 1100           Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300                Fax: 509.458.2728
